Citation Nr: 1601137	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-22 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), also claimed as sleep disturbances, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint and muscle pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to an initial compensable evaluation for left ear hearing loss.

6.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.  His decorations include a Combat Action Ribbon and a Rifle Expert Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for left ear hearing loss, assigning a noncompensable (zero percent) rating effective August 31, 2010, and denied service connection for right ear hearing loss, gastritis, CFS, and muscle and joint pain.

The Veteran also initially appealed the issue of service connection for a skin condition, to include a growth on his mouth; however, he did not perfect this appeal.  In an August 2012 Substantive Appeal to the Board (VA Form 9), the Veteran expressly limited the appeal to the issues above by checking box 9B and listing the issues he intended to appeal and explaining his contentions in box 10.  There is no indication the Veteran or his representative were confused by the VA Form 9.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the claim for service connection for skin condition is not before the Board.  

In a March 2011 written statement from the Veteran, he alleged that he could only work one day per week due to service-connected disabilities and/or disabilities for which service connection is claimed.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to a TDIU.

In March 2013, the Veteran notified the Board that he did not want a Board hearing.

The issues of service connection for right ear hearing loss and CFS, an initial compensable rating for left ear hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty in the Southwest Asia theatre of operations during the Persian Gulf War.

2.  The Veteran has current diagnoses of gastritis, distal esophagitis, and esophageal spasm, and the evidence is in relative equipoise on the issue of whether the conditions were caused by the Veteran's service-connected PTSD.

3.  The Veteran has presented credible complaints of joint and muscle pain, which first manifested during active service in Southwest Asia, is not attributable to a known clinical diagnosis, has existed for more than six months, and is causally related to his active service.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a gastrointestinal disability as secondary to service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an undiagnosed illness manifested as joint and muscle pain have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for service connection for a gastrointestinal disability and muscle and joint pain, the claims are substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to these claims.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").





Service Connection 

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran."  38 U.S.C.A. § 1154(b); see also Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007) (holding that pursuant to 38 U.S.C.A. § 1154(b), lay statements may be sufficient to establish the in-service incurrence of an injury or disease for combat veterans).  "Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  38 U.S.C.A. § 1154(b).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Persian Gulf Veterans

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9   (2004).  

 VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (a) an undiagnosed illness; or (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; or (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Gastrointestinal Disability

The Veteran contends that service connection for gastrointestinal issues is warranted due to Gulf War Syndrome.  He states that he gets violently sick multiple times per day, and that doctors have not been able to determine the cause of his symptoms.  See the March 2011 statement; October 2011 notice of disagreement.

The evidence of record indicates that the Veteran been diagnosed with gastritis, distal esophagitis, and esophageal spasm.  Private treatment records indicate that the Veteran was diagnosed with mild gastritis in 1994 and with esophageal spasm with distal diverticulum in 2005.  In addition, the Veteran was diagnosed with gastritis in a November 2010 VA examination.  Thus, the current disability requirement for service connection for a gastrointestinal disability is satisfied.  

The evidence also shows that service connection is in effect for PTSD.  In June 2011, the RO granted the Veteran's claim for service connection for PTSD, and assigned a 30 percent disability rating, effective August 31, 2010.  

Finally, the evidence is in relative equipoise on the issue of whether the PTSD caused or aggravated the gastrointestinal diagnoses.  STRs are silent regarding diagnosis or treatment for gastrointestinal issues during the Veteran's period of active service.  Post-service private treatment records, however, indicate that the Veteran complained of abdominal pain, nausea, vomiting, and altered bowel habits as early as March 1994, which he stated began occurring during his service in the Gulf War.  An August 1994 esophagogastroduodenoscopy (EGD) showed mild antral gastritis, and his physician, Dr. D.F., indicated that the etiology of the Veteran's symptoms remained uncertain.  In March 2003, the Veteran was diagnosed by Dr. D.F. with Grade 1 distal esophagitis.  His symptoms included abdominal pain, nausea, and vomiting.  In June 2005, Dr. D.F. diagnosed the Veteran with classic esophageal spasm with a distal diverticulum.  

In November 2010, the Veteran underwent a VA examination.  He reported symptoms of nausea and vomiting, which occurred 5 out of 7 days per week, and could last as long as 10 months straight and then go away for as long as 3 months.  He also reported having diarrhea 3-4 days per week.  He stated that all of these symptoms began when he was on active duty in Kuwait.  Physical examination revealed a nontender and nondistended abdomen, no hepatosplenomegaly, and bowel sounds present in all four quadrants.  The Veteran's abdomen was clear to percussion, and there was no organ enlargement, ventral hernia, mass, or tenderness.  The examining physician diagnosed gastritis secondary to a history of alcohol abuse, noting that the complaints were out of proportion to the level of care for the condition.

In July 2015, a VA medical opinion by a gastroenterologist was obtained.  The doctor opined that it was not likely that that Veteran's esophageal spasm was etiologically related to the Veteran's service in Southwest Asia, including exposure to environmental hazards, but that it could be related to anxiety or depression.  The doctor clarified in December 2015 that the Veteran's diffuse esophageal spasm was at least as likely as not the result of his service-connected PTSD.

The VA physicians' medical opinions are competent and credible, as they were offered after a review of all available records, and both medical professionals provided the bases on which they relied to form their opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  As such, the evidence is in relative equipoise as to whether the Veteran's current gastrointestinal diagnoses were caused or aggravated by the service-connected PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for a gastrointestinal disability is warranted.

Joint and Muscle Pain

The Veteran contends that he has chronic muscle and joint pain throughout his entire body that is due to his service in the Gulf War.  See the September 1999 Gulf War Registry examination; October 2011 notice of disagreement; August 2012 VA Form 9; June 2013 statement.

Analysis of the Veteran's claim under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, is warranted.  38 C.F.R. § 3.317  requires only that the record establish objective indications of a chronic disability.  Objective indications of a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  In addition, symptoms of joint pain are specifically listed as manifestations of an undiagnosed illness capable of service connection.  38 C.F.R. § 3.317(b).

The Veteran underwent a VA examination in November 2010.  He reported symptoms of pain in his hands, shoulders, and feet, which was chronic and never changed.  The examiner indicated that the Veteran did not complain of muscle pain.  After conducting ranges of motion tests on the shoulders, wrists, and ankles, the examiner determined that no pathology existed to render a diagnosis.  The examiner also indicated that the Veteran had some self-limited joint complaints during active service that had healed without residuals and there was no chronicity of care since military service.

However, the Veteran is competent and credible to report chronic joint and muscle pain, which constitutes objective indications of a chronic disability due to an undiagnosed illness.  The remaining question before the Board is whether these objective indications became manifest during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.

The Veteran has consistently stated that his chronic joint and muscle pain started while he was in the Gulf War and has continued ever since.  Furthermore, his description in the VA examination of pain in his hands, shoulders, and feet is consistent with what a military rifleman and scout sniper would have experienced in the Gulf War.

In light of a finding that the Veteran's joint and muscle pain manifested during active service within the Southwest Asia theater of operations, the question of whether the Veteran's current pain has become manifest to a degree of 10 percent or more need not be addressed.  See 38 C.F.R. § 3.317(a)(3).

 In sum, the Veteran qualifies as a Persian Gulf veteran and has presented with chronic joint pain that is not attributable to a known clinical diagnosis.  This symptomatology was first manifest during the Veteran's service in the Southwest Asia theater of operations.  As such, service connection for symptoms of chronic joint and muscle pain is warranted as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.  As the evidence is at least in equipoise, and resolving all doubt in favor of the Veteran, entitlement to service connection for an undiagnosed illness manifested by upper extremity joint pain is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a gastrointestinal disability is granted.

Service connection for joint and muscle pain, as due to an undiagnosed illness, is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d). 

Hearing Loss 
	
The Veteran was afforded a VA audiological examination in November 2010.  Subsequently, the RO granted service connection for the left ear hearing loss, assigning a noncompensable rating, and denied service connection for right ear hearing loss on the basis that there was no diagnosis in accordance with 38 C.F.R. § 3.385.  

The Veteran has since asserted that his hearing has worsened and has started affecting his speech and lifestyle.  See the October 2011 notice of disagreement; June 2013 statement.

As such, due to the evidence of worsening since the last examination, a new audiological examination is needed to determine the severity of the service-connected left ear hearing loss, and to determine whether there is a diagnosis of right ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

CFS

The Veteran contends that his symptoms include always feeling tired, never feeling good, and impaired sleep (sleeping only two hours at a time due to fear).  See the November 2010 VA examination report; March 2011 statement; August 2012 VA Form 9. 

It is unclear whether the Veteran's symptoms are manifestations of his service-connected PTSD, or are indicative of a separate disability.  Furthermore, the November 2010 VA examiner indicated that the Veteran's symptom of always feeling tired was more likely than not because of alcohol and drug abuse.  The Veteran has since stated that he was sober off and on for four years, including one-year periods of sobriety, and that he is currently sober because he is homeless and cannot afford alcohol.  As such, a medical opinion is necessary to determine the nature and etiology of the Veteran's symptoms, to include scheduling the Veteran for a VA examination if necessary.

TDIU

As noted in the Introduction, the Veteran has raised the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This claim, however, has not been developed or adjudicated by the RO.  As such, the AOJ should send the Veteran a VCAA notice letter for the TDIU claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of any diagnosed right ear hearing loss and the current severity of his service-connected left ear hearing loss.

The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

a.  With regard to the right ear, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right hearing loss had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service.  

b.  With regard to the left ear, the examiner should describe the functional effects caused by the Veteran's hearing loss, to include any effects on employment and daily life.  

2.  Obtain a medical opinion on the nature and etiology of the Veteran's reported fatigue and impaired sleep symptoms.

The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

If an examination is deemed necessary to respond to the question presented, one should be scheduled.  

a.  The examiner should opine on whether it is at least as likely as not (50 percent probability or more) that the reported symptoms of fatigue and sleep disturbances are solely symptoms of the Veteran's service-connected PTSD, or are manifestations of a separate disability.  

If the examiner finds that the symptoms are manifestations of a separate disability, the examiner should then opine on whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service.  

b.  If no diagnosis is made, the examiner should opine as to whether it is at least as likely as not that the symptoms of fatigue and sleep impairment represent an undiagnosed illness manifested to a degree of at least 10 percent.

3.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.
 
4.  Schedule the Veteran for an appropriate examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.  

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


